PER CURIAM.
The sole question presented is whether or not the automobile driven by the insured’s son at the time of the collision was furnished for the “regular use” either of the son or of the insured so as to be excluded from coverage under the following policy provision:
“INSURING AGREEMENT II DOES NOT APPLY:
“(1) to a non-owned automobile (a) * * *, (b) hired by or furnished to the named insured or a relative for regular use, or (c). * * * ”
After full findings of fact the district court held that the insurer “has not proved such exception to coverage by a preponderance of the evidence.” That conclusion was inescapable from the findings of fact, which were not “clearly erroneous.” Rule 52(a), Federal Rules of Civil Procedure. The judgment is therefore
Affirmed.